DETAILED ACTION
Election
Applicants’ election of invention III in their response of June 9, 2022 is acknowledged.  The elected invention is directed to a method for production of feed additive agent in pellet
form for use in early lactating cows and sheep post-lambing comprising the steps of:

a) mixing until propylene glycol in powder form, bypass fat, CaCl2 and MgO become homogenous;
b) adding bran to the obtained mixture and mixing until powder-bran distribution becomes homogenous;
c) absorbing molasses syrup by mixture and making product sticky particulate form;
and
d) bringing the obtained product to pellet form by pelletizing machine.
 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-8 were filed on March 24, 2020. With the preliminary amendment of March 24, 2020, no claims have been cancelled, claims 1-8 have been amended, and no claims have been added. Claims 1-8 are pending.  Claims 1-4 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 5-6, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Assuming that the instant application is identical to PCT/TR2018/050652, the effective filing date granted for the instant claims is November 2, 2018.  It is acknowledged that applicants claim the benefit of the foreign application TURKEY 2017/18527, filed November 22, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of November 2, 2018 the present application is being examined under the AIA , first to file provisions.

Claims-Objections
Claim 5 is objected to for ‘Method for’, which should be corrected to ‘A method for’.
Claim 5 is objected to for ‘production of feed additive’ which should be corrected to ‘production of a feed additive’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 5-6, the phrase “bypass fat” renders the claim indefinite. The specification fails to define the metes and bounds of this phrase.  In this regard, the following is noted.
The specification (p5, line 7) states the following. ‘Bypass fat: Lipogenic agent.’  It is unclear whether this statement means applicants are (i) defining bypass fat as any lipogenic agent or (ii) stating that a type of bypass fat, which is a lipogenic agent, was used in the tables.  Moreover, the meaning of ‘lipogenic agent’, as used in this context, is unclear.  Kersten et al, 2001 defines lipogenesis as the following pathway (Figure 1 therein).  It is unclear which of the agents displayed in said pathway are encompassed by ‘lipogenic agent’ as per the specification herein (p5, line7).
	
    PNG
    media_image1.png
    398
    167
    media_image1.png
    Greyscale


Regarding the phrase ‘bypass fat’, the prior art teaches the following. 
Naik, 2013 teaches the following.
‘Dietary fat, that resists lipolysis and biohydrogenation in rumen by rumen microorganisms, but gets digested in lower digestive tract, is known as bypass fat or rumen protected fat or inert fat. (Abstract)’
‘Natural bypass fat
Whole oil seeds, when fed without processing except drying have natural bypass fat properties due to their hard outer seed coat, which protects the internal fatty acids from lipolysis and biohydrogenation in rumen…Important whole oil seeds commonly used in the ration of dairy animals are cotton, roasted soybeans, sun flower and canola. (p148 ¶2).
Chemically prepared bypass fat
Chemically prepared bypass fat mainly includes crystalline or prilled fatty acids, formaldehyde treated protein encapsulated fatty acids, fatty acyl amides and calcium salts of long chain fatty acids (Ca-LCFA). (p148 ¶3).’

Bunting, 2016 teaches the following.
‘What is a rumen bypass fat?
Rumen bypass or “protected” fats are essentially dry fats processed to be easily handled and mixed into all animal feeds. Because dry fats naturally have high melting points, they are mostly insoluble at rumen body temperature. In essence, dry fats are not as much “protected” as completely insoluble in the rumen, so they have small impacts on rumen fermentation.’

Esmail 2021, in his review teaches the following. 
‘Progress was, therefore, made in developing protected fats that are not only inert in the rumen but also efficiently absorbed from the small intestine.  The following are the technologies that are currently adopted for these purposes:  Crystalline or prilled fatty acids…Fatty acyl amide…Fat composite gels…Calcium salts of long-chain fatty acids’.

It is further noted that, ‘bypass fats’ of undefined composition or structure are commercially available.
Thus, it is unclear whether ‘bypass fat’ means one or more agents of the lipogenic pathway, whole oil seeds, crystalline or prilled fatty acids, formaldehyde treated protein encapsulated fatty acids, fatty acyl amides, calcium salts of long chain fatty acids, any dry fats, fat composite gels, and/or something else.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means any lipid or fat.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 5-6 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification, in conjunction with the prior art, is enabling for the method of claims 5-6 using calcium salts of long chain fatty acids as the ‘bypass fat’.  However, the specification does not reasonably provide enablement for the method of claims 5-6 using any lipid or fat, wherein the produced feed additive has the desired functional properties listed on page 3, lines 9-22, of the specification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 5-6 are so broad as to encompass methods for production of a feed additive for use in lactating cows and sheep after the birth period wherein said feed additive (a) enhances desires of cows in postpartum period and sheep in flushing period to eat glycogenic -lipogenic precursor eating, (b) prevents hypo calcimine seen in lactating cows before and/ or after birth, (c) reduces intense and period of negative energy balance in early postpartum period, (d) enhances rate of pregnancy of lactating cows, (e) enhances flushing effectiveness in sheep, and (f) provides insulin tropic effect.
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of feed additive agents to be produced, as broadly encompassed by the claims.  Since the structure of lipids and fats determines their functional properties, predictability of which lipids and fats can be used to produce feed additives having the desired functional properties, as discussed above, requires a knowledge of and guidance with regard to which lipid and fat structures are necessary for the desired function and which structural aspects, if any, are tolerant of modification and detailed knowledge of the ways in which the structure relates to its function.  However, in this case the disclosure is limited to use of calcium salts of long chain fatty acids, as taught by the prior art (see above under 35 USC 112b). 
While methods for testing whether a feed additive comprising an lipid or fat (a) enhances desires of cows in postpartum period and sheep in flushing period to eat glycogenic -lipogenic precursor eating, (b) prevents hypo calcimine seen in lactating cows before and/ or after birth, (c) reduces intense and period of negative energy balance in early postpartum period, (d) enhances rate of pregnancy of lactating cows, (e) enhances flushing effectiveness in sheep, and/or (f) provides insulin tropic effect are known, it is not routine in the art to screen feed additives comprising any lipid or fat, as encompassed by the instant claims.  Moreover, said tests are not amenable to high throughput screening and is very labor intensive. 
	The specification does not support the broad scope of claims 5-6, which encompasses production of all feed additives comprising any lipid or fat, wherein the produced feed additive has the desired functional properties listed on page 3, lines 9-22, of the specification. The specification does not support the broad scope of claims 5-6 because the specification does not establish: (A) reduction to practice of any feed additives having the desired functional properties; (B) the identity of the ‘bypass fat’ used in the two tables of the specification; (C) the structural requirements for any lipid or fat to have the desired utility; (D) a rational and predictable scheme for choosing lipids and fats with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of feed additives comprising any lipid or fat wherein the feed additive (a) enhances desires of cows in postpartum period and sheep in flushing period to eat glycogenic -lipogenic precursor eating, (b) prevents hypo calcimine seen in lactating cows before and/ or after birth, (c) reduces intense and period of negative energy balance in early postpartum period, (d) enhances rate of pregnancy of lactating cows, (e) enhances flushing effectiveness in sheep, and/or (f) provides insulin tropic effect.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of lipids and fats having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 5-6 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite the making of any feed additive comprising any lipid or fat wherein the feed additive (a) enhances desires of cows in postpartum period and sheep in flushing period to eat glycogenic -lipogenic precursor eating, (b) prevents hypo calcimine seen in lactating cows before and/ or after birth, (c) reduces intense and period of negative energy balance in early postpartum period, (d) enhances rate of pregnancy of lactating cows, (e) enhances flushing effectiveness in sheep, and/or (f) provides insulin tropic effect.  
This is an extremely large genus, as use of any lipid or fat, having any structure, is encompassed. The specification fails to disclose any feed additive, or specific lipid or fat therein, having the desired functional properties.  Specification fails to describe any representative species by any identifying characteristics or properties other than the functionalities (a)-(f) listed above.  Thus, one of skill in the art would have no idea which species of this extremely large genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any representative species of this extremely genus was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because no species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652